                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JERRELL BOBBY MOORE,                               )
                                                   )
                             Petitioner,           )
                                                   )       1:20CV920
              v.                                   )       1:07CR70-1
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                             Respondent.           )

                    ORDER AND AMENDED RECOMMENDATION
                     OF UNITED STATES MAGISTRATE JUDGE

       Petitioner, a federal prisoner, submitted a form for filing a motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255. Due to an error in scanning the

document into the Court’s electronic case filing system, only the last page of the form

appeared in the Court’s electronic records. For this reason, the Court construed the filing

as a motion under § 2255, but the undersigned recommended dismissal because Petitioner

did not supply the entire form, the filing appeared to raise a claim for jail credit appropriate

under 28 U.S.C. § 2241 rather than § 2255, and Petitioner neglected to sign the form. After

entry of the Recommendation (Docket Entry 87), the Clerk’s Office discovered the

scanning error, scanned the missing pages, and docketed them. In light of the correction

of that error, the undersigned will withdraw the prior Recommendation and enter this Order

and Amended Recommendation.

       Even with all of the pages now entered into the electronic case file, Petitioner’s

§ 2255 Motion (Docket Entry 86) still cannot be further processed for the following reason:




          Case 1:07-cr-00070-WO Document 91 Filed 10/30/20 Page 1 of 3
       1.      The Motion was not signed by Petitioner. Rule 2(b), Rules Governing § 2255
               Proceedings. At least one copy of submitted motions must bear Petitioner’s
               original signature, not a copy of a signature.

       Because of this pleading failure, this particular Motion should still be dismissed, but

without prejudice to Petitioner promptly filing a new action correcting the defect of the

present Motion. To further aid Petitioner, the Clerk is instructed to send Petitioner new

§ 2255 forms and instructions for filing a § 2255 motion, which Petitioner should follow

and sign.

       Further, the Court notes that one of Petitioner’s claims does seek to raise a claim

seeking jail credit rather than attack the legality of Petitioner’s sentence or conviction in

this Court. If so, a filing under § 2255 is not the proper way to raise such a claim.

Ordinarily, a prisoner attacking the calculation of his sentence, including credit for time

served, must file a petition for habeas corpus under 28 U.S.C. § 2241 after exhausting any

available administrative remedies within the United States Bureau of Prisons. If Petitioner

seeks to file such an action, he must request the proper forms from the Clerk after, if

necessary, exhausting any available administrative remedies.

       Additionally, after the entry of the prior Recommendation, Petitioner filed two

further motions. The first of these is labeled “Motion: To Set Aside Judgment” (Docket

Entry 89) and seeks to attack the Judgment (Docket Entry 80) and sentence entered

following the revocation of Petitioner’s supervised release. Any such attack must be

pursued in Petitioner’s § 2255 Motion. In fact, Petitioner raises the same or similar claims


                                              2




            Case 1:07-cr-00070-WO Document 91 Filed 10/30/20 Page 2 of 3
in that § 2255 Motion. His Motion should be denied without prejudice to Petitioner

pursuing his claims in a properly filed § 2255 motion. Petitioner also filed a Motion

(Docket Entry 90) seeking for credit for time served prior to the revocation of his

supervised release. As explained above, the proper route or challenging any calculation of

Petitioner’s jail credit is through a petition under § 2241 after exhausting any administrative

remedies. This current Motion should also be denied.

       IT IS THEREFORE ORDERED that the prior Recommendation (Docket Entry 87)

is withdrawn.

       IT IS FURTHER ORDERED that the Clerk is instructed to send Petitioner § 2255

forms and instructions.

       IT IS RECOMMENDED that this action be filed and dismissed sua sponte without

prejudice to Petitioner promptly filing corrected actions.

       IT IS FURTHER RECOMMENDED that Petitioner’s Motions (Docket Entry 89,

90) seeking to set aside the revocation Judgment and to receive jail credit be denied without

prejudice to Petitioner pursing the claims raise therein through appropriate actions as

discussed above.

       This, the 30th day of October, 2020.



                                           ________________________
                                                  Joe L. Webster
                                           United States Magistrate Judge

                                              3




          Case 1:07-cr-00070-WO Document 91 Filed 10/30/20 Page 3 of 3
